                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

FOREMOST INSURANCE COMPANY,               :
               Plaintiff,                 :
                                          :
            v.                             :                No. 5:17-cv-02843
                                           :
NOSAM, LLC; CATHY KOPICZ; 1               :
GINA SYLVESTRE; JEFFREY LEBRUN;           :
and BARBARA LEBRUN,                       :
                  Defendants.              :
__________________________________________

                                       OPINION
             Plaintiff’s Motion for Summary Judgment, ECF No. 22 – Granted


Joseph F. Leeson, Jr.                                                          November 5, 2018
United States District Judge


       This declaratory judgment action arises out of a personal injury complaint filed in the

Berks County Court of Common Pleas, in which it is alleged that Gina Sylvestre, Barbara

LeBrun, and Jeffrey LeBrun suffered carbon monoxide poisoning at their residence due to the

negligence of Nosam, LLC, the owner and landlord of the property, for failing to ensure that the

furnace was safe. Nosam sought a defense and indemnification from Foremost Insurance

Company pursuant to its insurance policy. Foremost seeks a declaration from this Court stating

that it does not owe a duty to defend, nor a duty to indemnify, Nosam in the state court action

based on a Pollution Exclusion in the Policy. Foremost has filed a Motion for Summary

Judgment. For the reasons discussed herein, Foremost has no duty to defend or indemnify

because the Pollutant Exclusion bars coverage.


1
        Cathy Kopicz (spelled Cathy “Copicz” in the state case) was terminated as a party to this
action on August 23, 2017, because she was dismissed from the state case.
                                              1
                                           110218
I.     FACTS 2

       In May 2017, Gina Sylvestre and her two children, Jeffrey and Barbara LeBrun (“the

underlying plaintiffs”), sued Nosam 3 in the Court of Common Pleas Berks County, Pennsylvania

(“underlying action”). The complaint filed in the underlying action (the “underlying complaint”)

alleges the following facts: Nosam was the owner and landlord of a residential property at 151

West Douglass Street in Reading, Pennsylvania, which was occupied by the underlying

plaintiffs. On December 9, 2015, Barbara LeBrun awoke from a nap feeling dizzy. She

attempted to go to her mother’s room, but collapsed. Barbara called to her brother Jeffery

LeBrun, who found his sister at the foot of the stairs. Jeffery then checked on his mother Gina

Sylvestre to find her unconscious. Jeffery drove them to the hospital, where all three were

diagnosed as suffering carbon monoxide poisoning. The underlying complaint alleges that it was

determined that the furnace in the basement of the house, which was turned on earlier in the day

due to cold weather, was emitting a dangerous amount of carbon monoxide and was unsafe to be

used. In an amended complaint filed in the underlying action, 4 it is alleged that the neighboring

chimney collapsed and fell into the underlying plaintiffs’ chimney. This allegedly caused a

blockage in the heating apparatus at the underlying plaintiffs’ residence, causing or contributing




2
        The undisputed facts are taken from Foremost’s Statement of Undisputed Material Facts
and the response thereto, compare Stmt Facts ¶¶ 1-17, ECF No. 22-2, with Resp. ¶¶ 1-17, ECF
No. 23, unless otherwise noted.
3
        Cathy Kopicz (spelled “Copicz” in the state case) was also named as a defendant in the
underlying action. But, because she has been dismissed from the instant action, any facts
pertaining to her are not “material” and are therefore eliminated from this Opinion.
4
        The amended complaint names two new parties, Dolores Miller and God’s Worship &
Praise Ministries, Inc., who owned the property that abutted the residence of the underlying
plaintiffs. Because neither of these defendants are parties to the instant action, facts pertaining to
them are not “material” and are therefore eliminated from this Opinion.

                                                  2
                                               110218
to the emission of carbon monoxide. The proper functioning of the furnace and heating

apparatus is alleged to be the legal responsibility of Nosam.

       Nosam had an insurance policy with Foremost for the premises at 151 West Douglass

Street, which was in effect from April 20, 2015, through April 20, 2016. The Policy provides

Nosam coverage “for damages because of bodily injury or property damage caused by an

accident on [the] premises.” Policy at 9, Sec. II(F), ECF No. 22-7. The Policy also contains the

following exclusion: “We will not pay for bodily injury or property damage . . . [a]rising out of

the actual, alleged or threatened discharge, dispersal, release, escape of, or the ingestion,

inhalation or absorption of pollutants.” Policy at 10, Sec. II(F)(4), (G)(4) (hereinafter the

“Pollutant Exclusion”). “Pollutant” is defined in the Policy to mean “any solid, liquid, gaseous

or thermal irritant or contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals,

metals, lead paint components and compounds, and waste. . . . However, irritants and

contaminants released by an accidental fire on your premises are not a pollutant.” Policy at 2,

Definitions, ECF No. 22-6.

       Nosam sought a defense and indemnification from Foremost under the Policy for the

underlying action. Foremost thereafter filed the instant declaratory judgment action seeking a

declaration from this Court that it has no duty to defend or indemnify Nosam based on the

Pollutant Exclusion. Compl., ECF No. 1. Nosam answered, asserting that although the facts

pled in the underlying lawsuit would fall under the Exclusion, such facts are contested and “some

kind of a fire would make more logical sense.” Nosam Answer ¶ 22, ECF No. 7. The

underlying plaintiffs also answered, asserting that the Exclusion does not apply because the

carbon monoxide was released by an accidental fire, which is an exception to the Exclusion.

Sylvestre Answer ¶ 22, ECF No. 10.

                                                  3
                                               110218
       Foremost has filed a Motion for Summary Judgment, arguing that the Pollutant Exclusion

bars coverage, that there are no allegations in the underlying complaints of any fire, and that,

regardless, there was no “accidental fire” as that term is used in the Policy. Mot., ECF No. 22.

Nosam did not respond to the summary judgment motion. The underlying plaintiffs did respond

in opposition to the motion, asserting that the Pollutant Exclusion does not apply because the

carbon monoxide was released by an accidental fire. Resp., ECF No. 23. They allege that they

were unaware the heating system had been improperly converted to gas and that the gas fire that

was ignited when the furnace was turned on was unintended and unexpected, such that the

carbon monoxide released was caused by an accidental fire.

       In their response to Foremost’s Motion for Summary Judgment, the underlying plaintiffs

also present the work order/invoice and deposition testimony of Richard East, a contractor

specializing in residential heating systems. See Invoice, Ex. C, ECF No. 23-6; East Dep., Ex. D,

ECF No. 23-7. According to both, the heating system at 151 West Douglass Street had been

converted from an oil heater to a gas heater. See Invoice; East Dep. 6:17-21, 7:19-22. However,

no chimney liner was installed after the conversion to ensure that the chimney was the right size

for the amount of heat produced, as is required. Id. at 8:21-24. Mr. East explained at his

deposition how the heating system at 151 West Douglass Street works. See id. at 10:6 - 11:14.

He stated: there is a mounted burner inside a sealed unit that releases natural gas when it senses

that the pilot light is on. Id. at 11:4-14. The gas ignites, but because the unit is sealed, there are

no exposed flames. Id. at 11:4-10. The excess gas goes up and out the chimney. Id. at 10:14-17.

Mr. East testified that an oil heater burns hotter than a gas heater, and when a chimney is not

sized properly, the condensation from excess gas will eat away at the brick and mortar and

eventually fall in and collapse. Id. at 8:2-17. He testified that the burned gas produces carbon

                                                  4
                                               110218
monoxide and that a chimney collapse could cause carbon monoxide to build up in a home. Id.

at 11:19 - 12:15. Mr. East testified that an oiling burning system can also produce carbon

monoxide. Id. at 12:16-19.

       Foremost replied, arguing that the underlying plaintiffs improperly rely on evidence

outside of the underlying complaints in contradiction of the four corners rule, and suggesting that

their interpretation of an “accidental fire” is unreasonable. Reply, ECF No. 24.

II.    STANDARDS OF REVIEW

       A.      Summary Judgment

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A disputed fact is “material” if proof of its existence or nonexistence might affect the

outcome of the case under applicable substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). An issue of material fact is “genuine” if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party. Id. at 257.

       The party moving for summary judgment bears the burden of showing the absence of a

genuine issue as to any material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once

such a showing has been made, the non-moving party must go beyond the pleadings with

affidavits, depositions, answers to interrogatories or the like in order to demonstrate specific

material facts which give rise to a genuine issue. Fed. R. Civ. P. 56(c); Celotex, 477 U.S. at 324;

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986) (stating that the

non-moving party “must do more than simply show that there is some metaphysical doubt as to

the material facts”). The party opposing the motion must produce evidence to show the

existence of every element essential to its case, which it bears the burden of proving at trial,

                                                  5
                                               110218
because “a complete failure of proof concerning an essential element of the nonmoving party’s

case necessarily renders all other facts immaterial.” Celotex, 477 U.S. at 323. The court must

consider the evidence in the light most favorable to the non-moving party. Scott v. Harris, 550

U.S. 372, 378 (2007).

       B.      Contract Interpretation- Pennsylvania Law

       “An insurer’s obligation to provide a defense for claims asserted against its insured is

contractual, and the language of the policy will determine whether an insurer has a duty to

defend.” Colony Ins. Co. v. Mid-Atlantic Youth Servs. Corp., 485 F. App’x 536, 538 (3d Cir.

2012). “Under Pennsylvania law, ‘the interpretation of a contract of insurance is a matter of law

for the courts to decide.’” Allstate Prop. & Cas. Ins. Co. v. Squires, 667 F.3d 388, 390-91 (3d

Cir. 2012) (quoting Paylor v. Hartford Ins. Co., 640 A.2d 1234, 1235 (Pa. 1994)). In

interpreting an insurance contract, the court must ascertain the intent of the parties from the

language of the policy. See id. When the policy language is clear and unambiguous, the court

will give effect to that language. Id. But, when the policy language is ambiguous, it must “‘be

construed in favor of the insured and against the insurer, the drafter of the agreement.’” Squires,

667 F.3d at 391 (quoting Dorohovich v. W. Am. Ins. Co., 589 A.2d 252, 256 (Pa. Super. Ct.

1991)). “Ambiguity exists if the contract language is ‘reasonably susceptible of different

constructions and capable of being understood in more than one sense.’” Whitmore v. Liberty

Mut. Fire Ins. Co., No. 07-5162, 2008 U.S. Dist. LEXIS 76049, at *9 (E.D. Pa. Sep. 30, 2008)

(quoting Madison Constr. Co. v. Harleysville Mut. Ins. Co., 735 A.2d 100, 106 (Pa. 1999)).

“The court should not consider isolated individual terms but should instead consider the entire

contractual provision to determine the parties’ intent.” Robinson v. Allstate Prop. & Cas. Ins.

Co., 306 F. Supp. 3d 672, 675 (E.D. Pa. 2018).

                                                 6
                                              110218
       An insurer usually bears the burden of proving an exclusion to coverage, but the insured

bears the burden of proving an exception to that exclusion. See N. Ins. Co. v. Aardvark Assocs.,

942 F.2d 189, 194-95 (3d Cir. 1991). “If the insured is successful in demonstrating that coverage

is not necessarily excluded by the facts averred in the complaint, the insurer is required to defend

the underlying suit.” Air Prods. & Chems. v. Hartford Accident & Indem. Co., 25 F.3d 177, 180

(3d Cir. 1994).

III.   ANALYSIS

       A.         Standing

       Initially, this Court raises the issue of standing sua sponte. As will be discussed in

greater detail below, because Foremost contends that the Pollutant Exclusion bars coverage, the

burden shifts to the insured to either rebut this showing or to show that an exception to the

exclusion applies. However, the insured, Nosam, did not respond to the Motion for Summary

Judgment, or to the Statement of Undisputed Material Facts. Rather, the underlying plaintiffs

have responded and argued that the Pollutant Exclusion does not apply because carbon monoxide

was released by an accidental fire, which is an exception to the definition of a pollutant.

       The Third Circuit Court of Appeals 5 has held that it is jurisprudentially sound, as well as

realistic, to conclude that an injured party has an independent right to be heard because “‘in

many of the liability insurance cases, the most real dispute is between the injured third party and

the insurance company, not between the injured and an oftentimes impecunious insured.’” Fed.

Kemper Ins. Co. v. Rauscher, 807 F.2d 345, 354-55 (3d Cir. 1986) (quoting 6A J. Moore,

Moore’s Federal Practice para. 57.19). See also Am. Auto. Ins. Co. v. Murray, 658 F.3d 311,



5
       “[S]tanding in federal court is a question of federal law, not state law.” Hollingsworth v.
Perry, 570 U.S. 693, 715 (2013).
                                                 7
                                              110218
317-319 (3d Cir. 2011) (same). Thus, “[i]n terms of fairness, the injured party should be able to

present its case upon the ultimate issues, even if the insured does not choose to participate.”

Rauscher, 807 F.2d at 355. Consequently, this Court finds that the underlying plaintiffs have

standing to contest the Motion for Summary Judgment and considers their arguments and

evidence in determining whether Foremost has a duty to defend and to indemnify Nosam. 6

       B.      This Court is not bound by the four corners rule.

       An insurer has a duty to defend a claim against its insured “‘unless it is clear from an

examination of the allegations in the complaint and the language of the policy that the claim does

not potentially come within the coverage of the policy.’” ACE Capital Ltd. v. Morgan Waldon

Ins. Mgmt., LLC, 832 F. Supp. 2d 554, 566-67 (W.D. Pa. 2011) (quoting Gen. Accident Ins. Co.

of Am. v. Allen, 692 A.2d 1089, 1094 (Pa. 1997)). Generally, “[u]nder Pennsylvania law, the

duty to defend is determined solely by the allegations contained within the four corners of the

complaint.” Mid-Atlantic Youth Servs. Corp., 485 F. App’x at 538. See also Nat’l Fire Ins. Co.

v. Robinson Fans Holdings, Inc., No. 10-1054, 2011 U.S. Dist. LEXIS 77367, at *23-24 (W.D.

Pa. July 18, 2011) (refusing to consider affidavits and briefs submitted in connection with the

dismissal motions because “the duty to defend must be measured solely on the basis of the four

corners of the complaint against the insured”). But in cases like the one here, where the insured

bears the burden of showing that an exception to an exclusion applies, the court may consider

extrinsic evidence to determine whether there is a duty to defend. See Air Prods. & Chems., 25

F.3d at 180.


6
        Additionally, the underlying plaintiffs were named as defendants in the instant action by
Foremost. They therefore have a right to defend themselves. See Carrasquillo v. Kelly, No. 17-
4887, 2018 U.S. Dist. LEXIS 64221, at *5 (E.D. Pa. Apr. 17, 2018) (explaining that “an injured
third party has standing to defend itself in a declaratory judgment action brought by an insurer
against its insured and the injured third party”).
                                                   8
                                                110218
       Extrinsic evidence may be used to either: (1) rebut the insurer’s contention that a policy

exclusion bars coverage, or (2) to show that an exception to an exclusion does not apply. See

Unitrin Direct Ins. Co. v. Esposito, 280 F. Supp. 3d 666, 670-71 (E.D. Pa. 2017) (citing Air

Prods. & Chems., Inc., 25 F.3d at 180). This “admittedly favors the insured by denying the

insurer the ability to prove a lack of coverage under an exclusion except by reference to the

language of the complaint, while permitting an insured to prove by extrinsic evidence (i.e.,

evidence beyond the allegations of the complaint) that an exception to an exclusion is applicable,

such that coverage exists.” Liberty Mut. Fire Ins. Co. v. Skorochod, No. 15-cv-04365-RAL,

2018 U.S. Dist. LEXIS 8626, at *8 (E.D. Pa. Jan. 19, 2018) (citing Air Prods. & Chems., Inc., 25

F.3d at 180 (“This arguably one-sided rule is consistent with general insurance law principles

and, in particular, the Pennsylvania rule that requires only a ‘potential’ of coverage of the

allegations in the complaint for the duty to defend to be triggered.”)). Accordingly, “[i]f the

language of the complaint alleges facts that would trigger an exclusion to coverage, but does not

allege facts that would make applicable an exception to the exclusion, the insureds may

introduce extrinsic evidence to prove an exception to a policy exclusion.” Id. at *12.

       Thus, this Court is not confined to the four corners of the underlying complaints in

determining whether the accidental fire exception to the Pollutant Exclusion applies.

       C.      The Pollutant Exclusion bars coverage.

       It is undisputed that at the time the underlying plaintiffs suffered carbon monoxide

poisoning, Nosam had an insurance policy with Foremost for the premises rented by the

underlying plaintiffs. It is also undisputed that the underlying plaintiffs suffered bodily injury

(carbon monoxide poisoning) on the premises. Under the Pollutant Exclusion, however,

Foremost “will not pay for bodily injury or property damage . . . [a]rising out of the actual,

                                                 9
                                              110218
alleged or threatened discharge, dispersal, release, escape of, or the ingestion, inhalation or

absorption of pollutants.” Policy at 10, Sec. II(F)(4), (G)(4). The language of this exclusion is

clear and unambiguous, and is therefore given effect. See Squires, 667 F.3d at 390-91; Paylor,

640 A.2d at 1235. Aside from the accidental fire exception, the parties also do not dispute that

carbon monoxide is a “pollutant.” See also Reliance Ins. Co. v. VE Corp., No. 95-538, 1995

U.S. Dist. LEXIS 13872, at *21-22 (E.D. Pa. Sep. 19, 1995) (holding that “carbon monoxide is a

pollutant”). 7 Accordingly, Foremost has met its burden of establishing that the Pollutant

Exclusion bars coverage. See Barg v. Encompass Home & Auto Ins. Co., No. 16-6049, 2018

U.S. Dist. LEXIS 8951, at *1 (E.D. Pa. Jan. 19, 2018) (finding that the pollutant exclusion barred

coverage for loss caused from heating oil that leaked from the insured’s furnace); VE Corp.,

1995 U.S. Dist. LEXIS 13872, at *21-24 (holding that the pollutant exclusion barred coverage

for claims of bodily injury arising out of exposure to carbon monoxide released from a direct-fire

steam generator used to cure and strengthen concrete, which emitted carbon monoxide as part of

its normal operation).

       The burden therefore shifts to the underlying plaintiffs “to show either that the exclusion

does not apply or that an exception to the exclusion applies.” Doherty v. Allstate Indem. Co.,

No. 15-05165, 2017 U.S. Dist. LEXIS 52795, at *38 (E.D. Pa. Apr. 6, 2017).

       D.      The “accidental fire” exception does not apply.

       The Policy excepts from the definition of “pollutant” irritants and contaminants released

by an “accidental fire.” Policy 2. The underlying plaintiffs assert that the carbon monoxide

poisoning they suffered on December 9, 2015, was caused by an accidental fire, as the nature of


7
       The definition of pollutants in the insurance policy in Reliance contained identical
language, apart from the accidental fire exception, to the one at issue in the instant action.
Reliance Ins. Co., 1995 U.S. Dist. LEXIS 13872, at *4.
                                                 10
                                              110218
the fire was unexpected and unintended. They contend that because they did not know about the

heating system’s conversion to gas, they were unaware they were using gas when they turned on

the furnace. The underlying plaintiffs further allege that there is no indication the conversion

was performed with the intent to cause a chimney collapse or to cause a dangerous release of

carbon monoxide. They argue that because their interpretation of the term “accidental fire” is

reasonable, the term is ambiguous and must be construed in favor of the insured.

          In deciding whether contract terms are ambiguous, the question is not to be resolved in a

vacuum. See Whitmore, 2008 U.S. Dist. LEXIS 76049, at *9 (quoting Madison Constr. Co. v.

Harleysville Mut. Ins. Co., 735 A.2d 100, 106 (Pa. 1999)). “Words of common usage in an

insurance policy are to be construed in their natural, plain, and ordinary sense.” Madison Constr.

Co., 735 A.2d at 108. The court should not “distort the meaning of the language or resort to a

strained contrivance in order to find an ambiguity.” Id. at 106.

          In Pennsylvania, “the term ‘accident’ within insurance polices [sic] refers to an

unexpected and undesirable event occurring unintentionally. . . .” Donegal Mut. Ins. Co. v.

Baumhammers, 938 A.2d 286, 292 (Pa. 2007). “The key term in the ordinary definition of

‘accident’ is ‘unexpected.’” Kvaerner Metals Div. of Kvaerner U.S., Inc. v. Commercial Union

Ins. Co., 908 A.2d 888, 898 (Pa. 2006) (quoting II New College Dictionary 6 (2001)).

“‘Accidental’ is an adjective meaning happening by chance, unexpectedly, not in the usual

course of things.” McMahon v. State Farm Fire & Cas. Co., No. 06-3408, 2007 U.S. Dist.

LEXIS 34137, at *10 (E.D. Pa. May 8, 2007) (quoting Black’s Law Dictionary 945 (6th ed.

1990)).

          Here, the term “accidental” is used in the Policy as an adjective to describe the type of

fire. However, on December 9, 2015, the only fire at the premises was not accidental. Although

                                                  11
                                                110218
the underlying plaintiffs contend that they did not know the heating system had been converted

to gas, there is no suggestion they did not knowingly and intentionally start the December 9,

2015 fire by turning on the furnace. There is also no suggestion that any flames from, or any

part of, this controlled fire extended outside the sealed unit where it was designed to burn.

Further, although the chimney collapse may have contributed to the buildup of carbon monoxide

inside the residence, the unexpected collapse did not cause the fire. 8 The fire, regardless of

whether it was ignited by gas or oil, 9 did not happen by chance or unexpectedly and was

therefore not “accidental.”

       Although the buildup of carbon monoxide was accidental, 10 it was not “released by an

accidental fire” and the underlying plaintiffs’ attempt to conflate the two requires a strained

interpretation of that term. See Madison Constr. Co., 735 A.2d at 106 (holding that a court

should not “distort the meaning of the language or resort to a strained contrivance in order to find

an ambiguity”). This Court finds that the term “accidental fire” as used in the Policy is not

ambiguous.

       Moreover, even assuming arguendo that the term is ambiguous, the reasonable

expectations doctrine bars coverage. “The doctrine of reasonable expectations . . . requires

examination of the reasonable expectations of the insured, when resolving an ambiguity in an

insurance contract.” Devcon Int’l Corp. v. Reliance Ins. Co., 609 F.3d 214, 222 (3d Cir. 2010).

See also Heri Krupa, Inc. v. Tower Grp. Cos., No. 12-4386, 2013 U.S. Dist. LEXIS 37495, at


8
        For this reason, whether the conversion of the heating system was performed with the
intent to cause a chimney collapse has no bearing on whether the fire happened by chance.
9
        Both a gas fire and an oil fire produce carbon monoxide. See East Dep. 12:16-19.
10
        This Court agrees with the underlying plaintiffs that there is no indication the conversion
of the heating system was performed with the intent to cause a dangerous release of carbon
monoxide. However, this fact is not relevant to determining whether the fire (as opposed to the
release of carbon monoxide) on December 9, 2015, was accidental.
                                                 12
                                               110218
*19 (E.D. Pa. Mar. 18, 2013) (“Under Pennsylvania law, even if the terms of the insurance

contract are clear and unambiguous, the insured’s reasonable expectations may prevail over the

express terms of the contract.”).

       The underlying plaintiffs argue that the Pollutant Exclusion does not apply because when

they turned on the furnace, unaware that the heating system had been converted to gas, they

started an accidental fire. If this logic is accepted, then the underlying plaintiffs are essentially

conceding that if the heating system had not been improperly converted and the oil burning

furnace emitted a dangerous amount of carbon monoxide, the Pollutant Exclusion would bar

coverage for any resulting loss. It is unlikely that the parties to the Policy would have intended

such contradictory results. 11 See Squires, 667 F.3d at 390-91 (holding that the court must

ascertain the intent of the parties from the language of the policy).

       For all these reasons, the underlying plaintiffs have failed to show either that the

Pollutant Exclusion does not apply or that an exception to the definition of pollutant does apply.

See VE Corp., 1995 U.S. Dist. LEXIS 13872, at *22-23 (concluding that carbon monoxide is a

pollutant) (citing Bernhardt v. Hartford Fire Ins. Co., 648 A.2d 1047, 1047-48 (Md. 1994)

(concluding that the landlord had no duty to defend claims raised by his tenants after they

suffered carbon monoxide poisoning as a result of a defective and improperly maintained

furnace)). 12 Consequently, the Pollutant Exclusion bars coverage and Foremost has no duty to

defend the underlying action.


11
        The parties’ intent not to cover the loss to the underlying plaintiffs is also evidenced from
the fact that the Policy excludes from coverage loss caused by “Smoke from fireplaces or other
auxiliary heating devices.” See Policy at 5, Sec. I(8).
12
        The pollutant exclusion in Bernhardt did not apply to bodily injury “caused by heat,
smoke or fumes from a hostile fire[, which] means [a fire] which becomes uncontrollable or
breaks out from where it was intended to be.” Bernhardt, 648 A.2d at 1048. However, the court
found that the injuries were not the result of a hostile fire because there was “simply no evidence
                                                  13
                                               110218
        Because Foremost has no duty to defend, it also has no duty to indemnify. See Haines v.

State Auto Prop. & Cas. Ins. Co., 417 F. App’x 151, 152-53 (3d Cir. 2011) (holding that because

an “insurer’s duty to defend is separate from, and broader than, the duty to indemnify, if the

insurer ‘does not have a duty to defend [the insured], neither does it have the duty to indemnify’”

(quoting Kvaerner Metals Div. of Kvaerner U.S., Inc., 908 A.2d at 896 n.7).

IV.     CONCLUSION

        Nosam had an insurance policy with Foremost covering damages for bodily injury on the

premises rented by the underlying plaintiffs. During the length of this Policy, the underlying

plaintiffs suffered carbon monoxide poisoning arising from Nosam’s alleged negligence for

failing to ensure that the heating system was safe. However, the Pollutant Exclusion in the

Policy bars coverage. The underlying plaintiffs’ argument that the carbon monoxide, which was

emitted from the furnace, is excepted from the definition of pollutant because it resulted from an

“accidental fire” is a strained interpretation of that term and contrary to the intent of the parties.

They therefore failed to show that the Pollutant Exclusion does not bar coverage. Foremost has

no duty to defend or to indemnify Nosam in the underlying action.

        A separate order follows.


                                                        BY THE COURT:



                                                        /s/ Joseph F. Leeson, Jr._________
                                                        JOSEPH F. LEESON, JR.
                                                        United States District Judge




or proffer that the fire in the furnace became ‘uncontrollable’ or ‘[broke] out from where it was
intended to be’” despite the fact that the thermostat was set at a higher than normal level and
there was a blockage of free air passage in the chimney flue. Id. at 1048-49.
                                                 14
                                               110218
